Citation Nr: 1205974	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-19 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for early degenerative joint disease of the left knee, on x-ray, and chondral defects by arthroscopy. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983. 

This appeal to the Board of Veterans' Appeals  (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied the Veteran's claim for a rating in excess of 10 percent for early degenerative joint disease of the left knee, on x-ray, and chondral defects by arthroscopy. In October 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in June 2009. 

In November 2010, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

In March 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action (to include consideration of the Veteran's specific contentions with regard to the severity of her left knee disability).  After accomplishing the requested action, the AMC continued to deny the claim (as reflected in a September 2011 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.

The Board notes that, in December 2011, subsequent to issuance of the September 2011 SSOC, the Veteran submitted a statement in which she disagreed with the May 2011 VA examiner's findings and reiterated the severity of her left knee disability.  Similar statements had been previously considered by the RO prior to the September 2011 SSOC.  Hence, a remand for RO consideration of this statement, in the first instance, is not warranted.  See 38 C.F.R. § 20.1304 (2011).





FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the December 2007 claim for increase, the Veteran's service-connected left knee disability has been manifested by extension to at least 5 degrees and flexion to at least 85 degrees, with findings of pain and crepitus and x-ray evidence of degenerative changes; there have been no medical findings of locking, ankylosis, subluxation, instability, impairment of the tibia or fibula, or genu recurvatum.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for early degenerative joint disease of the left knee, on x-ray, and chondral defects by arthroscopy, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, April 2008 pre-rating and April 2011 post-rating letters provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for an increased rating for a left knee disability, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  These letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The September 2008 RO rating decision reflects the initial adjudication of the claims after issuance of the April 2008 letter.  Thereafter, the May 2009 SOC set forth the pertinent rating criteria for evaluating knee disabilities (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's VA treatment records, and the reports of April 2008, January 2010, and May 2011 VA joints examinations.  In Also of record and considered in connection with the appeal are various statements submitted by the Veteran and her representative, on her behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is required..

The Board is satisfied that the RO has substantially complied with its March 2011 remand directives as they pertain to the claim for a higher rating for a left knee disability.  In this regard, as directed by the Board, the Veteran was provided with a VA joints examination in May 2011 at which time the examiner considered the Veteran's reports of giving way of her left knee and the subsequent falls.  Thus, the Board finds that the examiner and AMC substantially complied with the Board's March 2011 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App.  505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, by rating action issued in March 2006, the RO granted service connection and assigned a 10 percent rating for early degenerative joint disease of the left knee on x-ray, and chondral defects by arthroscopy, effective November 26, 2002; the rating was assigned under  Diagnostic Code 5003.  The Veteran filed the current claim for a higher rating in December 2007.

Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, DCs 5260, and 5261).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5010 (prescribing that arthritis due to trauma, substantiated by x-ray findings, should be evaluated as degenerative arthritis).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.
The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App.  202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

Pertinent to the December 2007 claim for increase, the Veteran underwent a VA joints examination in April 2008 at which time she stated that since her last examination she underwent surgery to repair a meniscal tear.  After undergoing surgery, the Veteran indicated that she was prescribed two braces and a cane.  She stated that she uses her cane every other day and a brace on a daily basis.  Physical therapy was prescribed, but provided no relief.

The Veteran stated that walking one block, going up and down steps, squatting, and cold damp weather produced left knee pain rated a ten out of ten on the pain scale.  Standing produced pain rated an eight out of ten on the pain scale.  Sitting at rest caused pain rated a five out of ten on the pain scale.  To manage her pain, she took pain medication and used a brace which minimally helped.  She reported flare-ups on an almost daily basis and a pain level of ten out ten on the pain scale that lasted for three hours during which she sat and rested.  She also propped her left leg up and applied heat to the left knee.

The Veteran reported redness in the left knee and warmth and swelling with flare-ups.  She denied any tenderness with palpation and reported stiffness at night and in the morning.  She complained of left knee instability and alleged that her left knee had recently given out.  She indicated that she had been unemployed since 2000 but that while she was working she had difficulty with the knee giving out while lifting patients and she had given up walking as exercise due to left knee pain.  She denied any difficulty with dressing, cooking, cleaning, and laundry.  She stated that she slept downstairs on the couch because the bathroom was on the first floor.

On examination, the left knee had zero to 85 degrees flexion with minimal pain at zero degrees that increased at 85 degrees.  The Veteran was able to achieve 105 degrees flexion.  There was increased pain following repetitive range of motion, but there was no evidence of increased weakness, decreased endurance, or incoordination.  In addition, there was no change in the degrees of range of motion following repetitive range of motion.

Further examination of the left knee revealed tenderness with palpation in the inferior patella.  There was no redness or warmth or effusion in the left knee.  There were two arthroscopic surgical scars in the medial and lateral aspect of the knee that were 1 centimeter long and 2 millimeters wide without elevation or depression.  There was no evidence of inflammation, ulceration, edema, or keloid formation or any adherence or damage to the underlying tissue.

The examiner noted that the Veteran had an antalgic gait and did not use any assistive device.  She had a negative anterior posterior drawer.  Medial and collateral ligaments were stable with varus and valgus pressure.  McMurray's was negative.  An x-ray examination indicated no acute fracture or dislocation.  No osteochondral defect was indentified, but there was no evidence of mild to moderate medial and patellofemoral compartment osteoarthritis.  The Veteran was diagnosed with a horizontal tear of the body of the posterior horn of the left medial meniscus, with left arthroscopic surgery with meniscal debridement and surgical scars with no residuals and arthritis of the left knee, on x-ray, with chondral defects by arthroscopy.

During the course of the appeal, the Veteran alleged that she was told that she needed a left knee replacement.  In her June 2009 substantive appeal, she contended that she repeatedly fell due to her left knee disability.

VA treatment records dated in April 2009 reflect that the Veteran complained that her left knee gave out and that caused her to fall down four steps.  On examination, there was decreased range of motion of the left knee.  The knee was painful to touch but could be moved through all quadrants.  There was no joint laxity or drawer sign.  There was swelling anteriorly and posteriorly.  Lachman's was negative.  The Veteran was scheduled for a MRI and prescribed pain medication.  It was noted that her left knee pain caused two recent falls.  A May 2009 MRI of the left knee indicated a partial anteromedial extrusion of the medial meniscus from the joint and mild degenerative changes of the medial compartment of the knee joint.  A May 2009 emergency department note indicates a chief complaint of left knee pain. 

A June 2009 VA emergency department note indicates that the Veteran fell when her left knee gave out.  The assessment was knee pain without evidence of fracture for which conservative treatment with rest, ice, compression, and elevation was recommended.  An orthopedic consultation report indicates that she had a fall approximately six months ago down two steps and since that time has had knee pain.  She had been to the emergency room multiple times and received an injection, but complained of worsening left knee pain and locking.  

On examination of the left knee, there was no effusion with diffuse tenderness on the medial and lateral joint line. On range of motion testing, she was hesitant with extension, but obtained full extension of her knee and flexion to 110 degrees.  She had no pain with patellar tracking, but there was some tenderness over the inferior pole of her patella.  Her knee was stable to varus and valgus stress and anterior and posterior drawer tests.  Imaging studies indicated arthritic changes to the medial compartment of the left knee.  MRI did not show any significant meniscal tear but showed arthritic changes.  A x-ray of the left knee in June 2009 revealed  moderate to marked degenerative changes of the medial compartment and moderate degenerative changes anterior compartment, especially laterally, involving the left knee.

A July 2009 emergency department report documents treatment after the Veteran fell following a session of physical therapy.  An examination of the left knee revealed tenderness to palpation over the left knee above the patella.  A x-ray of the left knee in July 2009 revealed moderate osteoarthritic changes involving the medial compartment, mild osteoarthritis involving the patellofemoral compartment, and possible mild suprapatellar joint effusion.  The x-ray was unremarkable for fracture and the Veteran was given a knee immobilizer and pain medication.

An August 2009 emergency department note reflects  the Veteran's complaints of left knee pain after a fall that occurred when she tripped on a wire.  It was noted that she was seen multiple times for falls and knee pain.  The examiner noted that an August 2009 x-ray of the left knee revealed moderate left knee joint effusion and possibility of ligamentous injury, but was negative for fracture; the impression was knee pain.  The examiner noted the Veteran's complaints left knee pain . On examination, the left knee had some mild arthritic deformity but no effusion, bruising, or hematoma.  It was pseudolocked so a true range of motion was difficult.  The examiner diagnosed chronic knee pain of combined etiologies.

A September 2009 primary care note reflects the Veteran's complaint of left knee pain and multiple emergency room visits.  X-ray imaging of the left knee revealed degenerative changes in the medial compartment and mild-to-moderate effusions.  She complained of knee pain rated a ten out of ten on the pain scale and denied any recent falls or trauma.  Pain was located over her anterior and posterior knee.  She stated that she had intermittent effusion.  Her knee pain occasionally caused her to fall, but she denied any locking in her knee.  On examination, there was mild medial joint line tenderness to palpation but no lateral joint line tenderness to palpation in the left knee.  The Veteran complained of some pain with movement of her patella.  Her anterior and posterior drawer tests, as well as Lachman's and McMurray's, were negative.  The physician did not appreciate an effusion.  The assessment was left knee pain for with radiographic evidence of mild medial compartment degenerative joint disease on radiographic imaging.  It was noted that her pain seemed to be somewhat out of proportion to these findings.  

Another September 2009 emergency department note indicates that there was mild to moderate effusion of the left knee with medial and joint line tenderness and pain with McMurray's. Anterior and posterior drawer was stable.  The assessment was continuing knee pain, exacerbation.

An October 2009 orthopedic note reflects that the Veteran complained of increasing left knee pain that was mostly medial.  She also had episodes of giving way and locking, and several falls that required trips to the emergency department.  She saw no improvement with physical therapy and periodically wore a brace.  On examination, there was no evidence of effusion.  There was tenderness medially.  Range of motion was from zero to 110 degrees.  The knee was stable to varus and valgus, and anterior and posterior stress.  Her patella tracked normally without apprehension.  The physician noted that the Veteran had one arthroscopy in the past and degenerative changes, but that there was no evidence of bucket-handle-tears or a piece of meniscus that was flipping in and out of the joint.  A portion of the meniscus was slightly extruded, but the physician doubted that caused mechanical symptoms.  The physician opined that her real problem was arthritis. He also noted that, due to her age,  all conservative measures needed to be exhausted; she was allergic to cortisone and already wearing a brace.  He prescribed a medial unloader brace to help with medial-sided knee pain.  Viscosupplementation with Supartz was also recommended.  In November 2009, the Veteran was given the first in a series of three Supartz injections that month.  Pain was assessed as a  seven out of ten on the pain scale.  There was no erythema, warmth, or appreciable effusion and the assessment was degenerative joint disease of the left knee.

A December 2009 VA emergency room report indicates that the Veteran complained of continuing left knee pain without improvement after three injections.  The assessment was acute exacerbation of chronic knee pain.  In January 2010, she complained of left knee pain and was using a cane and a medial unloader brace.  She denied any clicking, catching, and was unsure if there was swelling.  Pain was intermittent during the past six to eight months.  On examination, no effusion was palpated.  There was a large amount of crepitus in the patellofemoral joint on the medial side.  There was a small amount of medial joint line tenderness.  The assessment was worsening arthritis.  Left knee arthroscopy was not recommended.  The Veteran had been prescribed a cane and an unloader brace which she was not using religiously and she indicated that she was not interested in physical therapy.

On VA joints examination in January 2010, the Veteran complained of left knee pain that was primarily medial.  It was unclear to the examiner whether she was having mechanical-type symptoms.  The Veteran reported that she had some catching on the inside of her knee, but the examiner stated that a January 2010 note clearly documented that she was not having any mechanical symptoms.  Her ability to walk varied.  She did not report any effusion in the knee and there was no history of any dislocation of the knee.


The examiner noted that there was no swelling, heat, redness, or tenderness about the knee.  Left knee incisions were healed and there was no drainage or erythema.  She completed a course of physical therapy recently and received Viscosupplementation injections which she claimed actually made her worse.  She stated that she wore a brace but was not wearing one on examination.  The Veteran complained that she could not drive and appeared to the examination without a cane.  She complained of flare-ups but could not think of any inciting cause.  She indicated that, when her knee flared, her pain increased to almost an eight or nine out of ten.  Flare-ups usually resolved within a day and were infrequent.  The Veteran lived alone and was able to perform all activities of daily living.  The examiner noted that she had some falls, most recently in December 2009, which she attributed to catching in her left knee.

On examination of the left knee, there was no effusion or erythema.  Range of motion was from 5 degrees to 115 degrees.  The examiner had her repeat this range of motion three times and she achieved this range each time without pain.  With repeated attempts of range of motion there was no fatigue, weakness, pain, lack of endurance, or incoordination or any change in degrees of range of motion.  The left knee was stable to varus and valgus stress in both full extension and 30 degrees of flexion.  She had less than 5 millimeters of anterior and posterior translation, both in 30 degrees of flexion and in 90 degrees of flexion.  The Veteran had some medial joint line tenderness, but there was no lateral joint line tenderness and McMurray's test was negative.  X-rays of the left knee showed varus alignment with osteoarthritis, worse in the medial compartment and patellofemoral compartment.  The Veteran was diagnosed with mild osteoarthritis of the left knee.

The examiner noted that a May 2009 MRI and x-ray revealed only mild arthritis.  The Veteran's left knee was stable to both anterior and posterior and varus and valgus stresses.  The examiner stated that there was no issue with instability.  The examiner did not get the sense that she was having too many mechanical symptoms on examination and no catching or locking was noted and McMurray's test was negative.  It was noted that, during a January 2010 orthopedic visit, no mechanical symptoms were noted.  On VA examination, she complained of some catching medially but the examiner was unable to reproduce this on examination and noted that a few days ago the Veteran denied any locking or catching.  In addition, based on examination and her history there was no instability in the knee.

Regarding the etiology of her falls, the examiner did not think this was coming from her knee and indicated that the knee was stable and that he was not able to reproduce any mechanical symptoms on examination.  If present at all, they seemed to be no more than intermittently bothersome to the Veteran.  The examiner did not attribute the etiology of her falls to her left knee disability.  There was some loss of motion with extension and terminal flexion attributed to osteoarthritis and to general deconditioning.  On repetitive use, there was no evidence of pain, fatigue, weakness, or lack of endurance.  The examiner assessed the Veteran's left knee symptoms were mild.

VA treatment records dated in February 2010 reflect a complaint of chronic, but intermittent, left knee pain.  In March 2010, the Veteran complained of left knee pain after falling down three steps.  She alleged that her left knee locked and that she miscalculated the remaining steps that precipitated the fall.  She received a Synvisc injection that month.  Imaging studies indicated mild to moderate degenerative changes in the medial tibial-femoral compartment without fractures and a small to moderate joint effusion.  In April 2010, the Veteran complained of left knee pain after a falling down some steps at church.  There was no obvious effusion on physical examination and physical therapy was recommended.  In May 2010 she was treated for left knee pain after a fall.  She stated that her knee gave out on her and she slipped down three steps.  

In June 2010, the Veteran complained of left knee pain.  It was noted that she was quite active, served as a church secretary, and traveled a lot.  However, she contended that her left knee disability interfered with her activities of daily life.  Left knee range of motion was from 5 to 100 degrees and she was diagnosed with left knee worsening arthritis.  In July 2010, she complained that she her left leg gave way and caused her to fall and strike her head.  In August 2010, she complained of left knee stabbing and throbbing pain rated a seven out of ten on the pain scale and wore a knee brace.  On examination, there was a positive McMurray sign on the left leg and she was diagnosed with chronic left knee pain.  A topical Lidocaine patch was recommended and it was noted that the Veteran was too young to be a candidate for total knee replacement.  In November 2010, examination of the left knee indicated pain to palpation in the medial inferior portion of the Veteran's knee.  There was a 1+ knee effusion.  However, anterior and posterior drawer signs and McMurray's were negative.  There was a limited range of left knee motion.  The Veteran was assessed with chronic left knee pain status post surgery and conservative measures.  Physical therapy was recommended.  In February 2011, she complained of left knee pain subsequent to a fall.

The Veteran submitted statements from friends in May 2010 that witnessed her fall when exiting her car after her knee gave out and stated that she had frequent falls when her knee gave out.

During the November 2010 Board hearing, the Veteran asserted that her service-connected left knee disability had worsened.  She testified that the symptoms associated with her service-connected left knee disability included numerous instances of giving way, which causes her to fall.  The Veteran also asserted that she had fallen twenty times since the January 2010 VA examination.

Pursuant to the Board's March 2011 remand, the Veteran underwent VA joints examination in May 2011 at which time she indicated that she was able to carry out secretarial work, but had a problem with mobility.  She was able to perform activities of daily living, but walking was limited.  There was no evidence of flare-ups of the left knee.  Treatment of the left knee consisted of pain medication.  She had three left knee injections and did home exercises.  The Veteran used crutches at home, but did not use a cane, walker, or a wheelchair.  She had a left knee brac0,e but did not wear it to the examination.  It was noted that she presented without any supportive devices.  The Veteran complained of pain in front of and under the knee cap.  Occasionally, she had a sharp pain behind the knee, but the discomfort was localized.  She complained of giving way and of falling.  She stated that her knee gave way three times a week, but that she fell about once a week.  There was no evidence of locking, although she described the initial pain as locking.

On examination, the Veteran walked slowly and carefully.  Inspection of the left knee revealed that she did not have any signs of inflammation; namely, swelling, redness, or heat.  There was tenderness all around the knee so extreme that the examiner could hardly touch her anywhere in the region of the knee.  She had no effusion.

Range of motion of the left knee was from full extension to 120 degrees on flexion, with pain from 90 degrees to 120 degrees.  The Veteran was able to flex her knee and sit comfortably.  The ranges of motion testing was performed three times and there was evidence of pain, but no evidence of fatigue, weakness, lack of endurance, instability, or incoordination with repeated testing.  There was no additional loss of joint function or motion with use due to pain with repeated testing.  There was no mediolateral or anteroposterior instability.  X-rays of the left knee in November 2010 showed a loss of cartilage space in the medial compartment and some osteophytes in the proximal pole of the patella.  The examiner noted that the Veteran had been x-rayed approximately twelve times in the last three years and that it appeared on each occasion she had fallen.  The x-rays showed progressive arthritis.  At that time, she had moderate disability in the left knee.  There was no evidence of instability or recurrent subluxation and she was diagnosed with degenerative joint disease of the left knee with moderate disability.

An August 2011 VA treatment record reflects complaints of left knee pain assessed as a ten out of ten on the pain scale, subsequent to a fall.

Considering the pertinent facts in light of the applicable rating criteria, the Board finds that, at no point pertinent to the current claim for increase has the left knee disability met the criteria for a rating higher than the 10 percent rating assigned.

With regard to limitation of motion of the left knee under Diagnostic Code(s) 5260 and/or 5261, the evidence shows that the Veteran's service-connected left knee disability has been manifested by extension to at least 5 degrees and flexion to at least 85 degrees.  The Veteran has consistently complained of pain, giving way, and locking of the left knee.  On VA examinations in April 2008, January 2010, and May 2011, while joint function of the left knee was additionally limited by pain, there was no evidence of weakness or a lack of endurance after repetitive use.  There is no lay or medical indication that her left knee manifestations have ever been so disabling as to result in flexion limited to 45 degrees, or extension limited to 10 degrees, as to warrant the assignment of even the minimum 10 percent rating under Diagnostic Code 5260 or 5261, respectively.

The Board emphasizes that, despite the Veteran's complaints of chronic pain, the 10 percent rating assigned appropriately compensates her for the extent of her functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, examination reports dated in April 2008, January 2010, and May 2011, clearly reflect that the Veteran's range of motion has been affected by pain, but there is no evidence that range of motion was affected by fatigue, weakness, lack of endurance, or incoordination.  The Veteran was able to accomplish left knee range of motion as noted above, and a higher rating would not be assignable even when considering the points at which pain began.  

The Board has certainly considered the Veteran's assertions in this regard, but emphasizes that they are not considered more persuasive than the objective clinical findings and medical assessments.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the persuasive, objective evidence simply does not support a finding that, at any point pertinent to the current claim for increase, the Veteran's symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been have been so disabling-to include on repeated use and/or during flare-ups-to support assignment of a rating in excess of 10 percent any applicable diagnostic code predicated on limitation of motion.

The Board also finds that no other diagnostic code provides a basis for any higher rating.  While separate ratings may be assignable for arthritis and instability (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)), and the evidence of record shows that the Veteran has used a knee brace and a cane, there have been no medical findings of left knee instability.  Hence, Diagnostic Code 5257 provides no basis for any higher or additional rating.  Also, absent medical findings of ankylosis, dislocated cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum. evaluating the left knee under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, or 5263 is not appropriate.  See 38 C.F.R. § 4.71a.  Moreover, the left knee disability has not been shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of VA's rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the left knee disability, pursuant to Hart, and that the claim for higher rating must be denied.  In reaching these conclusions, he Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for the left knee at any point pertinent to this appeal, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for early degenerative joint disease of the left knee, on x-ray, and chondral defects by arthroscopy is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


